1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                 Dec 10, 2018
3                          UNITED STATES DISTRICT COURT              SEAN F. MCAVOY, CLERK

                          EASTERN DISTRICT OF WASHINGTON
4
     THE CINCINNATI SPECIALTY                    No. 2:17-CV-00341-SMJ
5    UNDERWRITERS INSURANCE
     COMPANY, an Ohio corporation,
6                                                ORDER ON MOTIONS FOR
                                Plaintiff,       RECONSIDERATION
7
                    v.
8
     MILIONIS CONSTRUCTION, INC., a
9    Washington corporation; STEPHEN
     MILIONIS, an individual; and
10   JEFFREY WOOD and ANNA WOOD,
     husband and wife, and the marital
11   community composed thereof,

12                              Defendants.

13
             Before the Court, without oral argument, are Defendants Jeffrey and Anna
14
     Wood’s (the “Woods”) Motion for Reconsideration Re: IFCA and CPA, ECF No.
15
     136, and Motion for Reconsideration Re: Coverage, ECF No. 140.1 On November
16
     20, 2018, the Court granted in part and denied in part Plaintiff the Cincinnati
17
     Specialty Underwriters Insurance Company’s (“Cincinnati”) motion for partial
18
     summary judgment on the Woods’ counterclaims. ECF No. 123. It granted summary
19

20
     1
         The motions are timely. See ECF No. 23 at 8.


     ORDER ON MOTIONS FOR RECONSIDERATION - 1
1    judgment in Cincinnati’s favor on the Woods’ Insurance Fair Conduct Act (“IFCA”)

2    and Consumer Protection Act (“CPA”) counterclaims, but denied Cincinnati

3    summary judgment as to the Woods’ bad faith counterclaim. On November 26,

4    2018, the Court granted Cincinnati’s renewed motion for partial summary judgment

5    regarding coverage. ECF No. 125.

6          Motions for reconsideration are generally disfavored, but are appropriately

7    granted if the Court “committed clear error or the initial decision was manifestly

8    unjust.” Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Or, the

9    Court may be “presented with newly discovered evidence” or “an intervening

10   change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656,

11   665 (9th Cir. 1999). Here, both of the Woods’ motions are premised on manifest

12   error and injustice. See ECF Nos. 136 & 140.

13         First, the Woods assert that by granting Cincinnati summary judgment on the

14   issue of coverage, the Court “caused manifest injustice to the Woods relative to their

15   bad faith claim.” ECF No. 136 at 2. They argue that in granting the motion, the Court

16   “sanctioned Cincinnati’s bad faith” and that because the bad faith claim is

17   unresolved, “the issue of coverage must also survive to trial.” Id. at 3. They cite

18   Safeco Insurance Company of America v. Butler, 118 Wash. 2d 383, 392 (1992),

19   where the Washington Supreme Court held that “where an insurer acts in bad faith

20



     ORDER ON MOTIONS FOR RECONSIDERATION - 2
1    in handling a claim under a reservation of rights, the insurer is estopped from

2    denying coverage.”

3          The Woods are incorrect. If “the [Woods] prevail on their bad faith claim,

4    then [Cincinnati] is estopped from asserting this coverage defense.” Id. at 406.

5    However, nothing prevents this Court from holding, under contractual principles,

6    that Cincinnati is “not obligated to provide coverage.” Id. (affirming grant of

7    summary judgment in favor of insured on coverage issue, but also affirming denial

8    of summary judgment on bad faith issue). In fact, the Safeco court explained the

9    distinction between estoppel from denying coverage, which is the remedy for the

10   tort of bad faith, and coverage under contractual principles. Id. at 392–94.

11         Second, the Woods assert that the record reflects “the insurer’s unreasonable

12   failure to pay to indemnify its insured, Milionis.” ECF No. 136 at 4. This, the Court

13   gathers from the Woods’ argument, apparently amounts to a denial of benefit

14   payments under the IFCA.2 Even putting aside the Woods’ attempt to frame this as

15   a denial of benefit payments as opposed to a denial of coverage, the Woods again

16   fail to make any legal arguments, or cite cases, supporting their contention that

17   failing to indemnify Milionis, including failing to pay a conditional settlement,

18   should amount to a denial of benefit payments that are owed under the policy.

19

20   2
      The Woods no longer attempt to argue that this amounted to an actual denial of
     coverage. Compare ECF No. 136, with ECF No. 94.


     ORDER ON MOTIONS FOR RECONSIDERATION - 3
1    Instead, they focus on the unreasonableness of Cincinnati’s conduct. Id. at 3–4. But

2    because they again cannot show actual denial of benefit payments, the Court rejects

3    this argument without reaching the reasonableness component of the IFCA.

4          Third, the Woods argue that their CPA counterclaim should not have been

5    dismissed because there is enough evidence on the record to support their argument

6    that Cincinnati’s deceptive acts included “(1) failing to adopt and implement

7    reasonable standards for the prompt investigation of claims arising under insurance

8    policies; (2) refusing to pay claims without conducting a reasonable investigation;

9    (3) not attempting in good faith to effectuate prompt, fair and equitable settlements

10   of claims in which liability has become reasonably clear; and (4) failing to promptly

11   settle claims, where liability has become reasonably clear.” ECF No. 94 at 18; see

12   also ECF No. 136 at 4. Again, the Court rejects the Woods’ argument based on

13   those specific, alleged per se violations of Washington Administrative Code § 284-

14   30-330 because it is unsupported by the record. See ECF No. 123 at 9.

15         However, the Woods additionally argue, for the first time in their motion for

16   reconsideration, that their CPA claim is premised on bad faith in insurance matters.

17   ECF No. 136 at 5 (citing Wellman & Zuck, Inc. v. Hartford Fire Ins. Co., 170 Wash.

18   App. 666, 678 (2012)). Indeed, “an insurer’s breach of its duty of good faith,

19   [Revised Code of Washington §] 48.01.030, constitutes a per se violation” of the

20



     ORDER ON MOTIONS FOR RECONSIDERATION - 4
1    CPA. Gingrich v. Unigard Sec. Ins. Co., 57 Wash. App. 424, 433 (1990) (citing

2    Salois v. Mut. of Omaha Ins. Co., 90 Wash. 2d 355, 359 (1978)).

3          While a motion for reconsideration may not raise legal arguments that could

4    have been presented at the time of the challenged decision, it is within the Court’s

5    sound discretion to nonetheless grant reconsideration. See Kona Enters., Inc. v.

6    Estate of Bishop, 229 F.3d 877, 883, 890 (9th Cir. 2000). The Court decides here to

7    allow the CPA claim premised on bad faith to proceed to trial to prevent manifest

8    injustice. Cincinnati is not prejudiced by the Court’s granting the Woods relief on

9    this counterclaim, as this CPA claim is closely related to the surviving bad faith

10   counterclaim. Moreover, the Court sua sponte expedited consideration of these

11   motions knowing that the parties are preparing for trial.

12         Lastly, the Woods argue that the Court erred in failing to give deference to

13   the Spokane County Superior Court’s rulings, stipulated judgment, and findings,

14   including a finding that “the negligent actions and omissions by [Milionis] have

15   proximately caused the structure and associated materials comprising the partially-

16   completed improvement to suffer damage.” ECF No. 140 at 2. The Woods assert

17   that the Court did not give preclusive effect to such findings and judgment in

18   holding that Cincinnati did not owe coverage to Milionis because all the alleged

19   damage arose from the work of subcontractors. Id. at 3. And the Woods

20   conclusively assert that “all of the necessary elements for collateral estoppel have




     ORDER ON MOTIONS FOR RECONSIDERATION - 5
1    been established” because Cincinnati is bound by the findings, conclusions, and

2    judgment entered in the underlying action against Milionis. Id.; see Mut. of

3    Enumclaw Ins. Co. v. T&G Constr., Inc., 165 Wash. 2d 255, 263 (2008).

4          Before the doctrine of collateral estoppel may be applied, the party
           asserting the doctrine must prove: (1) the issue decided in the prior
5          adjudication is identical with the one presented in the second action; (2)
           the prior adjudication must have ended in a final judgment on the
6          merits; (3) the party against whom the plea is asserted was a party or in
           privity with the party to the prior adjudication; and (4) application of
7          the doctrine does not work an injustice.

8    Nielson v. Spanaway Gen. Med. Clinic, Inc., 135 Wash. 2d 255, 262–63
     (1998).
9          “Where an issue arises in two entirely different contexts, th[e] [identical

10   issue] requirement is not met.” McDaniels v. Carlson, 108 Wash. 2d 299, 305

11   (1987). Moreover “collateral estoppel precludes only those issues that have actually

12   been litigated and determined.” Id. “Where, for example, an earlier judgment has

13   been entered upon stipulated findings of fact and embodying a settlement of the

14   parties, appellate courts have refused to apply collateral estoppel against persons

15   not actually participating in the stipulations.” Id. (citing Trautman, Claim and Issue

16   Preclusion in Civil Litigation in Washington, 60 Wash. L. Rev. 805, 833 (1985)).

17         Here, the Woods’ argument does not pass muster in the first instance because

18   they have not shown that the issues decided in the underlying action—which arose

19   in an entirely different context—were identical to the one before the Court. The

20   issue before this Court was whether Cincinnati owed Milionis coverage under its




     ORDER ON MOTIONS FOR RECONSIDERATION - 6
1    liability policy,3 not whether Milionis had breached its tort and contract duties and

2    whether the stipulated judgment was reasonable. See ECF No. 92-4 at 6–7. The

3    “issue” of coverage is distinct. Yakima Cement Prod. Co. v. Great Am. Ins. Co., 14

4    Wash. App. 557, 563 (1975) (“The issue of coverage has never been litigated.”).

5    The Woods proffer no legal argument indicating otherwise.

6          And even assuming arguendo that the issues were identical, the Woods have

7    not articulated that the issue was actually litigated because the state court entered

8    judgment based on the parties’ stipulations and settlement. See McDaniels, 108

9    Wash. 2d at 305. Nor have they shown other requirements, such as that the issue

10   must have been material and essential. See Yakima Cement Prod. Co. v. Great Am.

11   Ins. Co., 14 Wash. App. 557, 561 (1975); Green v. City of Wenatchee, 148 Wash.

12   App. 351, 364 (2009). Thus, the Court rejects the Woods’ argument.

13

14

15

16   3
       The interpretation of insurance policy language is a question of law, State Farm
     Gen. Ins. Co. v. Emerson, 102 Wash. 2d 477, 480 (1984), so the Court rejects the
17   Woods’ additional argument that the Court supplanted the role of the jury in
     deciding that there was no coverage. ECF No. 140 at 5. There were no facts in the
18   record indicating that damage occurred as a result of excavation work. While the
     Woods cite to ECF No. 92-7 at 34–35, and ECF No. 92-14 at 36 and 41–44, in
19   maintaining that Cincinnati representatives had admitted coverage, the Court finds
     no concession of coverage in the cited pages. In fact, representatives dispute that
20   there was even an occurrence. See ECF No. 92-14 at 42 (“I believe one of the
     positions we are taking is that there is no occurrence.”).


     ORDER ON MOTIONS FOR RECONSIDERATION - 7
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendants’ Motion for Reconsideration Re: IFCA and CPA, ECF No.

3                 136, is GRANTED IN PART AND DENIED IN PART.

4          2.     Defendants’ Motion for Reconsideration Re: Coverage, ECF No. 140,

5                 is DENIED.

6          3.     The Clerk’s Office is directed to VACATE the judgment entered on

7                 November 20, 2018, ECF No. 124.

8          4.     The Clerk’s Office is directed to REENTER judgment for Plaintiff on

9                 Defendants’ Insurance Fair Conduct Act counterclaim pursuant to this

10                Order and the Court’s previous order, ECF No. 123.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 10th day of December 2018.

14                      ____________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER ON MOTIONS FOR RECONSIDERATION - 8
